Citation Nr: 1454133	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression. 

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to a rating in excess of 40 percent for varicose veins of the right leg. 

5.  Entitlement to a rating in excess of 40 percent for varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, a friend and a neighbor


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a September 2013 videoconference hearing before the undersigned Veterans Law Judge.  A friend, a neighbor and spouse of the Veteran provided additional testimony.  A complete transcript of the hearing is of record.  

In addition to the issues noted on the first page of this decision, the Veteran also appealed the issues of (1) service connection for diabetes mellitus, (2) service connection for an enlarged prostate; (3) service connection for right upper extremity neuropathy; (4) service connection for left upper extremity neuropathy; (5) service connection for right lower extremity neuropathy, and (6) service connection for left lower extremity neuropathy.  However, the Veteran withdrew consideration of these claims on the record at the Board hearing.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  Accordingly, the Board no longer has jurisdiction over these matters and limited consideration to the issues noted on the first page. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The issues of service connection for major depression, service connection for erectile dysfunction, and entitlement to increased ratings for varicose veins of the right and left legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed PTSD stressor is related to his fear of hostile military or terrorist activity; a VA psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

CONCLUSION OF LAW

The criteria for service connection for PTSD is met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The amendment governing service connection for PTSD liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision added to the types of PTSD claims that VA would accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity." In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  Id.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

B.  Analysis

After a review of all of the evidence in this case, the Board finds that the Veteran currently has PTSD that is related to his fear of hostile military or terrorist activity.

In July 2012, the Veteran received a formal diagnosis of PTSD from VA psychologist Dr. J. S. E., Ph.D.  The Veteran asserts that his PTSD stems from an incident a few weeks prior to him leaving Vietnam.  While flying back from Bien Hoa Air Base, a single bullet came through the nose bubble of his aircraft hit a pilot's gun belt, causing injury.  The Veteran had to pull the pilot from his seat.  The pilot lost a lot of blood.  The Veteran reports having vivid dreams reliving the event.  This incident has yet to be verified since the Veteran did not submit stressor information until his September 2013 hearing.  

Given the Veteran's confirmed presence in the Republic of Vietnam from September 1970 to September 1971 based on the Veteran's DD-214, his reported stressor is consistent with the circumstances, conditions, and hardships of his service.  Furthermore, Dr. J. S. E., a VA psychologist, has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's PTSD symptoms are related to the claimed in-service stressors.  The only contrary evidence of record is an April 2012 VA examination where the examiner could not make a finding based on the Veteran's cooperation, or rather lack thereof.  Without the contribution from the Veteran, the examination is not considered adequate for evaluating a claim.  Accordingly, the Board finds the report entitled to no probative weight. Ultimately, the Board finds that the record contains no clear and convincing evidence to the contrary.  Therefore, under the amended regulations, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor.

Additionally, in support of the Veteran's claim, the Veteran reported on his Report of Medical History in February 1973, prior to separation, that he experienced symptoms including frequent trouble sleeping, nervous trouble, and depression or excessive worry.  This information serves to further bolster the Veteran's claim as indicating some type of trauma occurred during service, especially when no issues were noted by the Veteran or any military examiner upon entrance. 

In consideration of the amended regulations, the Board finds that the Veteran's PTSD is etiologically related to service.  Therefore, the appeal is granted. 

Given the grant of the benefit on appeal, any errors pertaining to the execution of the VA's duties to notify and assist and the duties pertaining to holding hearing pursuant to  Bryant v. Shinseki, 23 Vet. App. 488 (2010) are moot.  



ORDER

Service connection for PTSD is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to major depression must be remanded for outstanding treatment records and a second psychiatric examination.  At the hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  He was prompted to apply as a result of a torn rotator cuff injury, but he also indicated that there may be documents related to treatment for depression within the SSA records.  Accordingly, the SSA records must be obtained.  Furthermore, a second VA psychiatric examination is necessary.  The RO scheduled the Veteran for examination in April 2012, but the Veteran was uncooperative.  He refused to answer most questions or would give yes/no answers without any elaboration.   At the hearing, the Veteran expressed regret with his conduct and indicated that he would cooperate with any future examinations.  The Board is willing grant the Veteran one other opportunity for examination.  If he proves uncooperative, the claim will be decided based on the evidence of record.

The issue of entitlement to an increased rating for varicose veins of the right and left lower extremity is remanded for outstanding medical treatment records.  At the hearing, the Veteran indicated there were outstanding medical records that could show a worsening of his varicose veins.  Specifically, the Veteran testified that he had an ulceration of the right ankle as well as the left leg.  The Veteran underwent a surgical procedure with a private physician to burn the vein to prevent future ulcerations in either July 2013 or August 2013.  Although the Board left the record open for 60 days to allow him to obtain and submit this information, this information has yet to be received by VA.   Since this information is directly related to the Veteran's increased rating claims, the Board must remand this issue to obtain those records as well as any additional treatment records since that procedure.  

Additionally, the last VA records we have on file are from February 2013.  Since there may be nearly a year of outstanding VA treatment records, a request for these records should be made and if secured, associated with the claims file.  

The issue of entitlement to service connection for erectile dysfunction also warrants a remand for additional development.  With the grant of service connection for PTSD and evidence of ED since February 2013, as seen in the electronic VA treatment records, the Board finds an examination with opinion is necessary to determine the etiology of the Veteran's ED, and specifically whether the ED is related to medications used to treat his PTSD, as asserted by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Salt Lake City, Utah VA Medical Center and Ogden CBOC since February 2013.  

2.  Contact the Veteran and ask him to complete releases for all non-VA clinicians who have treated him for his disabilities since his service separation.  During the hearing, the Veteran referenced private treatment for varicose veins and receiving depression medication from Dr. W.  Obtain all private treatment records which have not been obtained already. A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Obtain outstanding SSA records.

4.  After above development is completed, schedule the Veteran for a VA examination to assess the current severity of the Veteran's varicose veins.  See September 2013 Board Hearing Testimony, 5-7. 

5.  Then, schedule the Veteran an appropriate examination to assess the etiology of the Veteran's erectile dysfunction (ED).   In the examination report, the examiner should answer the following question: 

Is it as least as likely as not (50 percent or more probability) that the Veteran's ED is related to medications taken for his now service-connected PTSD? 

The examiner should carefully review the record for any medications that he Veteran takes or has taken to manage his PTSD symptoms as well as document whether ED is a side effect for any of listed drugs.  

6.  Schedule the Veteran for an appropriate examination to determine the etiology of his major depression.  The examiner should opine as to the following: 

Is it as least as likely as not (50 percent or more probability) that the Veteran's major depression is related to active service?

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


